FOR IMMEDIATE RELEASE Contact: Nancy Ellefson VP of Finance Pizza Inn, Inc. 469-384-5000 PIZZA INN HOLDINGS, INC. ANNOUNCES RESULTS FOR FIRST QUARTER FISCAL YEAR 2012 Strong new concept results and positive same store sales drove earnings growth over prior year The Colony, Texas – November 9, 2011 PIZZA INN HOLDINGS, INC. (NASDAQ: PZZI) First Quarter Year-to-Year Highlights: · Net income increased 143% to $0.3 million · Revenue increased 4.8% to $11.1 million · EBITDA increased 5.4% to $0.7 million · Domestic same store sales increased 2.7% driven by a 3.2% increase in same store sales for domestic buffet-style restaurants · Revenue from international operations increased 12.3% to $246,000 · Revenue from Company owned restaurants increased 42.8% driven by new restaurants opened since first quarter of fiscal 2011 · The first “Pie Five Pizza Company” prototype restaurant generated $230,000 in sales and $50,000 in operating income before taxes Pizza Inn Holdings, Inc. (NASDAQ: PZZI) today announced results for the first fiscal quarter ended September 25, 2011.Net income increased 143% year over year to $0.3 million, or $0.04 per share, compared to net income of $0.1 million, or $0.02 per share, for the same quarter of the prior fiscal year.Revenues increased 4.8% to $11.1 million compared to $10.6 million for the same quarter of the prior fiscal year.Domestic same store sales increased 2.7% for the first fiscal quarter compared to the prior fiscal year driven by a 3.2% increase in same store sales for the buffet-style concept. "We are pleased with our first quarter performance,” commented Charlie Morrison, President and CEO.“We accomplished many objectives of our growth strategy including solid performance in same store sales for our Pizza Inn brand as well as great results from our first Pie Five prototype location. We have established a platform for growth of Pie Five with additional funding to support it, and expect to open 3 additional Pie Five locations by the end of the calendar year with more slated for the final two quarters of the fiscal year.” Certain statements in this press release, other than historical information, may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and are intended to be covered by the safe harbors created thereby. These forward-looking statements are based on current expectations that involve numerous risks, uncertainties and assumptions.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond Pizza Inn’s control.Although the assumptions underlying these forward-looking statements are believed to be reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that any forward-looking statements will prove to be accurate.In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of such information should not be regarded as a representation that Pizza Inn’s objectives and plans will be achieved. Pizza Inn Holdings, Inc. is an owner, franchisor and supplier of a system of restaurants operating domestically and internationally under the trademarks “Pizza Inn” and “Pie Five Pizza Company.”The Company and its distribution division, Norco Restaurant Services Company, are headquartered in The Colony, Texas.The Company’s common stock is listed on the Nasdaq Capital Market under the symbol “PZZI.” PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 25, September 26, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Costs associated with store closure - Bad debt 15 15 Interest expense 16 10 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income taxes 81 INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of taxes ) ) NET INCOME $ $ EARNINGS PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ EARNINGS PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 25, June 26, ASSETS 2011 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts of $176 and $162, respectively Income tax receivable Inventories Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Long-term notes receivable 39 51 Deposits and other $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues, net of current portion Bank debt, net of current portion Deferred tax liability Other long-term liabilities 19 - Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 and 15,130,319 shares, respectively; outstanding 8,010,919 and 8,010,919 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 and 7,119,400, respectively ) ) Total shareholders' equity $ $ PIZZA INN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended September 25, September 26, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock compensation expense 42 30 Deferred tax 18 - Provision for bad debts 15 14 Net income adjusted for non-cash items Changes in operating assets and liabilities: Notes and accounts receivable ) Inventories ) ) Accounts payable - trade ) ) Accrued expenses ) ) Deferred revenue - 92 Prepaid expenses and other ) ) Net changes in operating assets and liabilities ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in bank debt, net ) Cash overdraft Repurchase of common stock Cash (used) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) 32 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ PIZZA INN HOLDINGS, INC. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (In thousands) Three Months Ended September 25, September 26, Net Income $ $ Interest Expense 16 10 Taxes 81 Depreciation and Amortization EBITDA $ $
